09-3749-pr
    Storms v. Harriman



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUM M ARY ORDER IN A
DOCUMENT FILED W ITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (W ITH THE NOTATION “SUM MARY ORDER”). A PARTY CITING A SUM MARY ORDER
M UST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 31st day of August, two thousand ten.

    PRESENT:
                ROBERT A. KATZMANN,
                PETER W. HALL,
                            Circuit Judges,
                JOHN GLEESON,*
                            District Judge.
    ___________________________________________

    Nathaniel Storms,

                               Plaintiff-Appellant,


                         v.                                             09-3749-pr


    Paul Harriman, R.N., T. Brousseau, Inmate
    Grievance Supervisor, Ms. Ratliff, Inmate
    Grievance Supervisor,

                      Defendants-Appellees.
    ___________________________________________



             *
              John Gleeson, of the United States District Court for the Eastern District of New York,
    sitting by designation.
FOR APPELLANT:                Nathaniel Storms, pro se, Romulus, N.Y.

FOR APPELLEES:                Andrew M. Cuomo, Attorney General of the State of New York,
                              Barbara D. Underwood, Solicitor General, Nancy A. Spiegel,
                              Senior Assistant Solicitor General, Owen Demuth, Assistant
                              Solicitor General of Counsel, Albany, N.Y.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (Hurd, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the district court’s judgment be AFFIRMED.

        Nathaniel Storms, pro se, appeals from the district court’s judgment adopting the

magistrate judge’s report and recommendations and granting Appellees’ motion for summary

judgment. We assume the parties' familiarity with the facts and procedural history.

       This Court reviews orders granting summary judgment de novo and focuses on whether

the district court properly concluded that there was no genuine issue as to any material fact and

the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). The burden of showing that no genuine

factual dispute exists rests on the movant. See Nationwide Life Ins. Co. v. Bankers Leasing

Ass’n., 182 F.3d 157, 160 (2d Cir. 1999) (citing Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202

(2d Cir. 1995)). "A dispute regarding a material fact is genuine ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.'" Stuart v. Am. Cyanamid Co.,

158 F.3d 622, 626 (2d Cir. 1998) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).




                                                 2
       "To defeat summary judgment . . . nonmoving parties ‘must do more than simply show

that there is some metaphysical doubt as to the material facts, . . .’ and they ‘may not rely on

conclusory allegations or unsubstantiated speculation.’" Jeffreys v. City of New York, 426 F.3d

549, 554 (2d Cir. 2005) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986) and Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 428 (2d Cir. 2001)).

       Having conducted an independent de novo review of the record in light of these

principles, we affirm the district court’s judgment for substantially the same reasons stated by

the magistrate judge in his thorough and well-reasoned report and recommendation. We have

considered all of Appellant’s arguments on appeal and find them to be without merit. For the

reasons stated above, the district court’s judgment is AFFIRMED.



                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3